The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Cook:
You have submitted to us a summary statement prepared pursuant to Section 116.334, RSMo Supp. 1997. The summary statement which you have submitted is as follows:
    Shall the Missouri Constitution be amended to authorize the general assembly to permit upon the Mississippi and Missouri Rivers only, including artificial spaces containing water that are within 1000 feet of the closest edge of the main channel of either of those rivers, lotteries, gift enterprises and games of chance to be conducted on excursion gambling boats and floating facilities and to provide that any license issued before or after the adoption of this amendment for any such boat or facility located in any such artificial space shall be deemed authorized by the general assembly and compliant with this section?
See our Opinion Letter No. 129-98.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                     JEREMIAH W. (JAY) NIXON Attorney General